Citation Nr: 0838811	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  08-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was exposed to excessive noise during active 
service in Korea, during the Korean Conflict; he was exposed 
to the noise of weapons fire and construction equipment.

2.  VA audiology consultation reports dated September 2003 
and an October 2006 indicate that the veteran has a current 
diagnosis of hearing loss which is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Impaired hearing is considered a disability for VA purposes 
when: the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The veteran's claim for service connection essentially 
revolves around hearing loss caused by noise exposure during 
his active service.  The veteran's discharge papers, DD 214, 
reveals that he served in Korea during the Korean War.  His 
branch is noted as "CE," civil engineers, and there is 
notation that he served in a construction battalion.  His 
military specialty was that of a "rigger."  He claims that 
he was exposed to excessive noise during active service in 
the form of the noise of weapons fire.  The Board will accept 
that during service the veteran was exposed to the noise of 
both weapons fire and construction equipment without the 
benefit of hearing protection.  This is consistent with the 
evidence of record available from the service department.  

The veteran's service medical records are reported destroyed 
by fire.  However, an original copy of his August 1954 
separation examination report is of record.  This record 
indicates that the veteran's hearing was normal "15/15" in 
each are on both whispered voice testing and spoken voice 
testing.  No audiometric test results are of record.  

In September 2003, a VA audiology consultation of the veteran 
was conducted.  the veteran reported complaints of decreased 
hearing with the left ear being worse than the right. He 
indicated that this began during active service with the 
noise of weapons fire during basic training.  Audiology 
examination was apparently conducted, but the pure tone 
threshold results are not included in the record.  
Nevertheless a diagnosis of moderate to severe sensorineural 
hearing loss was made.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 52 
percent in the left ear.  This shows that the veteran has a 
current hearing loss disability under VA regulations.  38 
C.F.R. § 3.385 (2008).  The examiner's opinion was that "it 
is as likely as not that the hearing loss is service-
connected."

In October 2006, a VA audiology consultation of the veteran 
was conducted.  The veteran reported a history of hearing 
loss with an onset of about 20 years.  He reported noise 
exposure to weapons fire during service.  He also reported an 
occupational history of noise exposure as a factory worker 
for 31 years after service, but indicated that hearing 
protection was used.  Again, no pure tone threshold results 
were included in the consultation report.  However, speech 
audiometry revealed speech recognition ability of 36 percent 
in the right ear and of 28 percent in the left ear which also 
shows a current hearing loss disability.  38 C.F.R. § 3.385 
(2008).  The examiner's opinion was that "based on the 
patient's history of military noise exposure and the type and 
configuration of hearing loss, it is at least as likely as 
not that the patient's hearing loss may be related to 
service."  

The evidence supports service connection for bilateral 
hearing loss  The veteran does have a history of noise 
exposure during service.  Taken together, the medical 
opinions expressed in the September 2003 and October 2006 VA 
medical records are sufficient to link the veteran's current 
hearing loss disability to his inservice noise exposure.  
Accordingly, service connection for bilateral hearing loss is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


